Case: 16-16452    Date Filed: 09/28/2018   Page: 1 of 16


                                                                      [PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                               No. 16-16452
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 3:15-cv-00483-LC-CJK



DERRELL J. CHAMBLEE,

                                                           Petitioner-Appellant,

                                   versus

STATE OF FLORIDA,
JULIE L. JONES,

                                                        Respondents-Appellees.

                         ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (September 28, 2018)

Before NEWSOM, BRANCH, and ANDERSON, Circuit Judges.

BRANCH, Circuit Judge:
              Case: 16-16452     Date Filed: 09/28/2018     Page: 2 of 16


      Derrell Chamblee, a Florida prisoner, appeals the district court’s dismissal of

his 28 U.S.C. § 2254 petition for writ of habeas corpus as untimely. Chamblee

argues that his § 2254 habeas corpus petition was not untimely because his state

court judgment never became final within the meaning of the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”) due to a remand order issued by

the state appellate court in his direct appeal that the trial court never acted upon.

He maintains that as long as the remand order is pending in the state trial court, his

state court judgment never became final and AEDPA’s one-year statute of

limitations never started running. We affirm.

                                           I

      In 2010, a Florida jury convicted Chamblee of 1 count of racketeering and

25 counts of grand theft. The state trial court entered a judgment sentencing

Chamblee to 25 years in prison and ordering him to pay three different sums that

are relevant to this appeal: (1) a $225 court cost under Fla. Stat. § 938.05; (2) a $20

court cost under Fla. Stat. § 938.06; and (3) a $50 fine under Fla. Stat.

§ 775.083(2). Chamblee appealed his conviction and sentence to the Florida First

District Court of Appeal, arguing, among other things, that the trial court imposed

the court costs and fine under the wrong version of the Florida Statutes.

      On August 8, 2012, the First District Court of Appeal issued a decision

affirming Chamblee’s convictions and sentence, but reversing the imposition of the



                                           2
                Case: 16-16452        Date Filed: 09/28/2018        Page: 3 of 16


court costs and the fine. See Chamblee v. State, 93 So. 3d 1184, 1186 (Fla. 1st

Dist. Ct. App. 2012). In short, the First District Court of Appeal held that the trial

court had applied the wrong versions of the cost and fine statutes, and that it should

instead have used the 2003 versions “that were in effect on the beginning date of

[Chamblee’s] ongoing criminal enterprise.” Id. at 1185. With respect to the first

court cost, the First District Court of Appeal struck the $225 assessment and

directed the trial court to substitute a $200 cost—the maximum amount that could

be levied for a felony under the law in 2003. Id. at 1185-86. The court struck the

$20 court cost assessment, noting that the State had conceded that it was imposed

in error. Id. at 1186. Finally, and most significantly here, the court held that the law

in 2003 “allowed the imposition of a $50.00 fine for a felony conviction,” but only

“so long as the [trial] court found the defendant had the ability to pay the fine and

would not be prevented thereby from being rehabilitated or making restitution.”1

Id. In Chamblee’s case, the trial court had not determined his ability to pay it and

that he would not be prevented from being rehabilitated or making restitution.

Therefore, the First District Court of Appeal struck the fine. The court noted that


       1
          The 2003 version of the Florida Statutes applicable in Chamblee’s case referred to the
$50 assessment as a “fine,” but the statute was amended in 2004 and reclassified the $50
assessment as a “court cost.” Compare Fla. Stat. § 775.083(2)(b) (2003) (providing that “[t]he
fine is $50 for a felony. . . [and] the court may order the defendant to pay such fine if the court
finds that the defendant has the ability to pay the fine and that the defendant would not be
prevented thereby from being rehabilitated or making restitution”), with Fla. Stat. § 775.083(2)
(2004) (providing that “[t]he court costs imposed by this section shall be $50 for a felony”).



                                                  3
                Case: 16-16452        Date Filed: 09/28/2018       Page: 4 of 16


“[o]n remand the trial court may re-impose th[e] fine after making appropriate

findings,” thereby leaving the imposition of the fine to the trial court’s discretion.

Id. On August 24, 2012, the First District Court of Appeal issued the mandate in

Chamblee’s case. For reasons that remain unknown, the trial court never took—

and still has not taken—any action in response to the remand order. 2

       Following his direct appeal, notwithstanding the pending remand order,

Chamblee filed a motion for reduction of sentence, pursuant to Florida Rule of

Criminal Procedure 3.800(c), on October 23, 2012. In its order denying the motion

on the merits, the trial court stated that the direct appellate review process “was

concluded on August 24, 2012.”

       Approximately a year and a half later, on May 20, 2014, Chamblee filed a

counseled motion for post-conviction relief in the trial court, pursuant to Florida

Rule of Criminal Procedure 3.850, followed by an amended motion. This motion

was dismissed without prejudice because it was facially insufficient. Chamblee,

through his counsel, filed a second amended Rule 3.850 motion on October 13,

2014. The state trial court denied the Rule 3.850 motion on the merits. Chamblee

appealed and the First District Court of Appeal affirmed without written opinion

on September 15, 2015.



       2
        Notably, despite the fact that the trial court never took any action in response to the
remand instructions, Chamblee never sought to enforce the mandate.


                                                 4
                 Case: 16-16452      Date Filed: 09/28/2018       Page: 5 of 16


       On October 28, 2015, Chamblee filed the underlying § 2254 federal habeas

corpus petition, asserting several due process violations. The State filed a motion

to dismiss the § 2254 petition as untimely, arguing that it was not filed within

AEDPA’s one-year limitations period under 28 U.S.C. § 2244(d)(1)(A).3 In

response, Chamblee argued for the first time that his state court judgment never

became final because the trial court never acted on the remand order issued in his

direct appeal.

       The district court ultimately agreed with the State and dismissed Chamblee’s

§ 2254 petition as untimely. The district court first observed that “[t]he parties do

not assert, nor does it appear, that [Chamblee] could have sought direct review” of

the First District Court of Appeal’s August 2012 decision in the Florida Supreme

Court—the reason being that Florida Rule of Appellate Procedure 9.030(a)(2) does

not provide for discretionary review of such decisions. The district court then

reasoned that “[b]ecause discretionary review in the Florida Supreme Court was

not available,” Chamblee’s conviction became “final”—thereby starting AEDPA’s

one-year clock—when the “time for filing a petition for certiorari in the United

States Supreme Court expired.” That occurred, the district court concluded, “ninety

days after entry of the First District Court of Appeal’s August 8, 2012 decision”—
       3
         Under AEDPA, § 2254 federal habeas corpus petitions are governed by a one-year
limitations period that begins to run on the latest of four triggering events, including, as
applicable in this case, “the date on which the judgment became final by the conclusion of direct
review or the expiration of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A).



                                                5
               Case: 16-16452      Date Filed: 09/28/2018      Page: 6 of 16


or November 6, 2012. Thus, the court concluded, that AEDPA’s one-year

limitation period expired at the latest in December 2013, long before Chamblee

filed his § 2254 petition in October 2015, thereby rendering it untimely. 4 The

district court denied Chamblee’s request for a certificate of appealability.

       Chamblee then moved in this Court for a certificate of appealability, which

we granted on the following issue: “Whether the district court erred in determining

that Chamblee’s § 2254 petition was untimely based on its determination that the

petition was not filed within one year of the date on which his conviction became

final.” Our review is de novo. See Hepburn v. Moore, 215 F.3d 1208, 1209 (11th

Cir. 2000).

                                             II

       For purposes of AEDPA, the relevant one-year limitations period applicable

in this case runs from “the date on which the judgment became final by the

conclusion of direct review or the expiration of the time for seeking such review.”

28 U.S.C. § 2244(d)(1)(A). Under the federal habeas statute, as modified by

AEDPA, a state habeas petitioner may challenge only the state-court judgment

“pursuant to” which the petitioner is being held “in custody.” 28 U.S.C. § 2254(a).

Due to this restriction, the only “judgment that matters for purposes of [§] 2244 is
       4
          The district court assumed without deciding that Chamblee was entitled to statutory
tolling under 28 U.S.C. § 2244(d)(2) from October 23, 2012 until November 29, 2012, while his
Rule 3.800(c) motion for reduction of sentence was pending in state court. Accordingly, the
district court concluded that AEDPA’s one-year limitation period expired in December 2013
rather than November 2013.


                                              6
                Case: 16-16452        Date Filed: 09/28/2018       Page: 7 of 16


‘the judgment authorizing the prisoner’s confinement.’” Patterson v. Sec’y, Fla.

Dep’t of Corr., 849 F.3d 1321, 1325 (11th Cir. 2017) (en banc) (quoting Magwood

v. Patterson, 561 U.S. 320, 332 (2010)); see also Ferreira v. Sec’y, Dep’t of Corr.,

494 F.3d 1286, 1293 (11th Cir. 2007) (addressing what constitutes a judgment for

purposes of § 2244(d)(1)(A) and explaining that “the writ and AEDPA, including

its limitations provisions, are specifically focused on the judgment which holds the

petitioner in confinement”). Accordingly, for purposes of AEDPA and federal

habeas review, the relevant judgment in this case is the 2010 criminal judgment

authorizing Chamblee’s confinement for a period of 25 years in the Florida

Department of Corrections.5




       5
           In Chamblee’s direct appeal, the First District Court of Appeal expressly stated in its
August 8, 2012 decision that it “affirm[ed] the judgment and sentence in all other respects.”
Chamblee, 93 So. 3d at 1186. Thus, the vacated $50 fine had no effect on the judgment that
authorizes Chamblee’s current detention, which is the “judgment that matters for purposes of
[§] 2244.” Patterson, 849 F.3d at 1325. In other words, Chamblee is being held (and will
continue to be held regardless of whether the trial court re-imposes the vacated discretionary $50
fine) in custody pursuant to the 2010 judgment. Id. at 1327; see also Ferreira, 494 F.3d at 1292
(explaining that “the judgment to which AEDPA refers is the underlying conviction and most
recent sentence that authorizes the petitioner’s current detention” (emphasis added)). Even if the
state trial court re-imposes the $50 fine, it will not create a “new judgment” or have any effect on
the 2010 judgment because the $50 fine is unrelated to the authorization of Chamblee’s
confinement. See Patterson, 849 F.3d at 1326-27 (holding that a subsequent order that alters a
sentence constitutes a new judgment for purposes of federal habeas review only if it authorizes
or changes the petitioner’s confinement, noting that state courts often make “[m]any ameliorative
changes in sentences . . . as a matter of course, such as the removal of a fine or a restitution
obligation,” and, if each time this was done, it resulted in a new “judgment” for purposes of
federal habeas review it would conflict with the “‘central purpose’” of AEDPA “to ensure
greater finality of state and federal judgments in criminal cases” (quoting Gonzalez v. Sec’y for
Dep’t of Corr., 366 F.3d 1253, 1269 (11th Cir. 2004) (en banc))).



                                                 7
                Case: 16-16452        Date Filed: 09/28/2018       Page: 8 of 16


       Having identified the relevant judgment, we must determine whether the

2010 judgment was “final” for purposes of triggering the one-year limitations

period of § 2244(d)(1)(A). 6 We do not need to grapple with the definition of

finality—a legal term that “has been variously defined” depending on context—

because federal law, or more precisely AEDPA itself, expressly defines finality of

a state court judgment as “‘the conclusion of direct review or the expiration of the

time for seeking such review.’” Jimenez v. Quarterman, 555 U.S. 113, 119 (2009)

(quoting 28 U.S.C. § 2244(d)(1)(A)). 7

        However, in order to determine whether the “entirety of the state direct

appellate review process [has been] completed,” as in Jimenez, this Court must

look to the actions taken by the state court and the relevant state law. See id. at 120

(relying upon actions taken by a state court in re-opening direct review of a

petitioner’s conviction when determining whether entirety of the state appellate

review process was completed for purposes of determining whether the petitioner’s

conviction was final for purposes of § 2244(d)(1)(A)). In this case, the state court
       6
          We rely on Patterson only to identify the relevant judgment that we must scrutinize to
determine whether it is final. The reason, as noted below, is that the Florida courts have
themselves treated Chamblee’s judgment of conviction and sentence as final.
        7
          “[D]irect review cannot conclude for purposes of § 2244(d)(1)(A) until the ‘availability
of direct appeal to the state courts,’ and to [the United States Supreme Court] has been
exhausted.” Jimenez, 555 U.S. at 119 (citations omitted). “Until that time, the ‘process of direct
review’ has not ‘com[e] to an end’ and ‘a presumption of finality and legality’ cannot yet have
‘attache[d] to the conviction and sentence.’” Id. at 119-20 (quoting Barefoot v. Estelle, 463 U.S.
880, 887 (1983)). Consequently, AEDPA “requires a federal court, presented with an
individual’s first petition for habeas relief, to make use of the date on which the entirety of the
state direct appellate review process was completed.” Id. at 121.



                                                 8
                Case: 16-16452       Date Filed: 09/28/2018       Page: 9 of 16


treated Chamblee’s judgment as final under Florida law, and, in habeas

proceedings, we are bound by a state court’s interpretation of its own laws and

procedures. See Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (“We have repeatedly

held that a state court’s interpretation of state law . . . binds a federal court sitting

in habeas corpus.”).

       Specifically, the First District Court of Appeal expressly stated in its

August 8, 2012 decision that, although it vacated two court costs and the $50 fine

(which the trial court could re-impose on remand if it elected to do so), 8 it

“affirm[ed] the judgment and sentence in all other respects.” Subsequently, in

denying Chamblee’s Rule 3.800(c) motion for reduction of sentence,

notwithstanding the remand order, the state trial court treated Chamblee’s

judgment as final and expressly stated that the direct appellate review process “was

concluded on August 24, 2012”—the date the First District Court of Appeal’s

mandate issued.9 Further, by entertaining Chamblee’s Rule 3.850


       8
          Notably, under Florida law, although the trial court may re-impose the fine on remand,
it may simply elect not to do so. See DeSalvo v. State, 107 So. 3d 1185, 1187 & n.3 (Fla. 1st
Dist. Ct. App. 2013) (striking certain fines, costs, and fees, and noting that, although the trial
court may re-impose some of the fines and costs on remand, it may be an “imprudent use of
judicial resources” to conduct further proceedings to re-impose the stricken fines and costs on a
defendant who is serving a lengthy sentence).
        9
          The conclusion that the direct appellate review process was complete with regard to
Chamblee’s convictions and sentence, notwithstanding the pending remand order, is consistent
with Florida law. See Anton v. State, 976 So. 2d 6, 8-9 (Fla. 2d Dist. Ct. App. 2008) (expressly
rejecting the contention that the trial court’s actions on remand in correcting a judgment were an
extension of the “direct review proceedings”). Specifically, in Anton, the state appellate court
held that the defendant’s judgment and sentence became final and “[t]he appellate process [was]
completed on the date the mandate [was] issued,” notwithstanding a pending remand order which


                                                9
                Case: 16-16452        Date Filed: 09/28/2018         Page: 10 of 16


post-conviction motion on the merits, the state trial court and the First District

Court of Appeal—the same court that vacated the court costs and fine and

remanded on that issue—expressly treated the entirety of the state direct appellate

review process as complete (notwithstanding the pending remand order), because

in order to pursue post-conviction relief under Florida law, the judgment and the

sentence must first be final. See Fla. R. Crim. P. 3.850(b) (providing that “[n]o

other motion shall be filed or considered pursuant to this rule if filed more than 2

years after the judgment and sentence become final”); Brigham v. State, 950 So. 2d
1274, 1275 (Fla. 2d Dist. Ct. App. 2007) (“Implicit in [Rule 3.850] is the

requirement that the judgment and sentence be final before the motion is filed.”).

Because the state courts treated Chamblee’s judgment of conviction and sentence

as final and the entirety of the state appellate review process as complete, we

should as well.10 Herring v. Sec’y, Dep’t of Corr., 397 F.3d 1338, 1355 (11th Cir.



the trial court did not act on for six years, that directed the trial court to correct the judgment and
sentence to reflect that the offense of conviction was a second-degree felony, not a first-degree
felony. Id. (first alteration in original). Although Anton involved a remand for a non-
discretionary correction of a judgment while the trial court in Chamblee’s case has the purely
discretionary authority on remand to re-impose the vacated $50 fine provided that it conducts
additional fact-finding, this is a distinction without a difference as it applies in this case. Anton
made clear that “[t]he [state direct review] appellate process is completed on the date the
mandate is issued,” and actions taken by the trial court on remand are not “an extension of the
direct review proceedings” because “the trial court does not participate in the ‘review’ of its own
decisions.” Id. at 9 (quotations omitted).
         10
            To the extent that Chamblee’s argument before us—that his state court judgment is not
final because of the pending remand order—implies that the state court erred in treating his
judgment as final under Florida law, that is a matter he should have raised in the state court, but
failed to do so. Notably, if in the future, Chamblee were to successfully raise this argument in


                                                  10
               Case: 16-16452         Date Filed: 09/28/2018        Page: 11 of 16


2005) (“State courts are the final arbiters of state law, and federal habeas courts

should not second-guess them on such matters.” (quoting Agan v. Vaughn, 119
F.3d 1538, 1549 (11th Cir. 1997))).

       In sum, notwithstanding the pending remand order, Chamblee’s judgment

was final under Florida law and the entirety of the state appellate review process

was complete when the First District Court of Appeal issued its decision

“affirm[ing] the judgment and sentence in all other respects” on direct appeal. 11

Chamblee, 93 So. 3d at 1186. Because Chamblee did not seek direct review of the

First District Court of Appeal’s decision in the United States Supreme Court, his

judgment became “final,” as that term is defined in § 2244(d)(1)(A), for purposes

of triggering AEDPA’s limitations period upon the “expiration of the time for

seeking such review.” 28 U.S.C. § 2244(d)(1)(A).




state court and the state court reopened his direct review proceedings, then, as in Jimenez, that
would also reopen the one-year limitations period under § 2244(d)(1)(A). 555 U.S. at 120-21
(holding that because the state appellate court granted the petitioner’s out of time appeal and
reopened the direct review proceedings it reopened the limitations period under § 2244(d)(1)(A),
which “carries out AEDPA’s goal of promoting comity, finality, and federalism by giving state
courts the first opportunity to review [the] claim, and to correct any constitutional violation in the
first instance” (alteration in original) (quotations omitted)). However, until that happens, the
mere “possibility that the state court may reopen direct review” if the trial court re-imposes the
discretionary fine, “does not render convictions and sentences that are no longer subject to direct
review nonfinal.” Id. at 120 n.4 (quoting Beard v. Banks, 542 U.S. 406, 412 (2004)).
         11
            As discussed above, Chamblee could not have sought further review of the First
District Court of Appeal’s decision in the Florida Supreme Court because Florida Rule of
Appellate Procedure 9.030(a)(2) does not provide for discretionary review of such decisions. See
Fla. R. App. P. 9.030(a)(2).


                                                 11
               Case: 16-16452        Date Filed: 09/28/2018       Page: 12 of 16


       Therefore, Chamblee’s judgment was final for purposes of triggering the

AEDPA’s limitations period on November 6, 2012, when the 90-day window for

filing a petition for a writ of certiorari in the United States Supreme Court seeking

direct review of the First District Court of Appeal’s decision affirming his

convictions and sentence expired. See Sup. Ct. R. 13.1. At that time, Chamblee had

a Rule 3.800(c) motion for reduction of sentence pending in state court, which

entitled him to statutory tolling until the state court disposed of the motion on

November 29, 2012. See Rogers v. Sec’y, Dep’t of Corr., 855 F.3d 1274, 1277

(11th Cir. 2017) (holding that “a Rule 3.800(c) motion is an application for

collateral review, which tolls the limitations period for a federal habeas petition”).

Thus, as the district court concluded, the one-year limitations period under

§ 2244(d)(1)(A) expired at the latest on December 2, 2013.12 Consequently, his

§ 2254 federal habeas petition filed almost two years later on October 28, 2015

was untimely.

       For these reasons, we AFFIRM.




       12
          Because November 30, 2013, was a Saturday, the limitations period did not expire until
the end of the following business day. See Fed. R. App. P. 26(a)(1)(C) (providing that, if the last
day of the period “is a Saturday, Sunday, or legal holiday, the period continues to run until the
end of the next day that is not a Saturday, Sunday, or legal holiday”).


                                                12
             Case: 16-16452     Date Filed: 09/28/2018     Page: 13 of 16


NEWSOM, Circuit Judge, concurring:

      I concur in the judgment affirming the district court’s dismissal of

Chamblee’s 28 U.S.C. § 2254 petition as untimely, and I join the majority opinion.

I write separately only to mark what I take to be the limits of our decision.

      As a matter of first principles, so to speak, I think it’s a close and difficult

question whether the Florida trial court’s August 2010 judgment here was (ever)

sufficiently “final” to start Chamblee’s one-year federal-habeas clock. As the

majority opinion correctly explains, that judgment—the only state-court judgment

at issue in this case—embodied (1) a criminal conviction, (2) an associated 25-year

prison sentence, and (3) a series of fines and court costs. And while, as the

majority also explains, the Florida First District Court of Appeal “affirm[ed] th[at]

judgment and sentence in all other respects” in August 2012, it—and herein lies

the difficulty—vacated one of the criminal fines and remanded to the trial court to

allow for additional factfinding, which (so far as we know) still hasn’t occurred.

Chamblee v. State, 93 So. 3d 1184, 1186 (Fla. Dist. Ct. App. 2012) (emphasis

added). In the usual way of thinking about such things, that just doesn’t sound

very “final” to me.

      I suppose one might say that even if the fine aspect of the 2010 judgment

isn’t final, the conviction and prison aspects certainly are—and that because under

AEDPA’s plain terms only the part of the judgment that imposed “custody” is



                                           13
             Case: 16-16452     Date Filed: 09/28/2018   Page: 14 of 16


subject to challenge on federal habeas, 28 U.S.C. § 2254(a), that’s the only part

that counts. And indeed, in Patterson v. Secretary of Florida Department of

Corrections, we observed that the only “judgment that matters”—at least for

purposes of determining whether a federal habeas petition is impermissibly

successive—“is the judgment authorizing the prisoner’s confinement.” 849 F.3d
1321, 1325 (11th Cir. 2017) (en banc) (citation omitted). But Patterson addressed

a different issue—there, we held simply that a state prisoner, having once

challenged his conviction and confinement under § 2254, could not thereafter

launch a “new round of federal habeas review” on the ground that a second,

separate state-court order commuting a non-custodial aspect of his criminal

sentence (in that case, chemical castration) constituted an entirely new, process-

restarting “judgment.” Id. at 1327. Here, all agree that there was (and is) only one

judgment—the August 2010 judgment, which embodied Chamblee’s conviction,

his prison sentence, and the fines and costs. The sole question is whether that

singular judgment was (or is) “final” within the meaning of 28 U.S.C. § 2244.

Speaking for myself, it’s not immediately apparent that anything in either

Patterson or § 2254(a)’s “custody”-based limitation on the substantive scope of

any eventual habeas challenge necessarily requires the conclusion that the lone

judgment at issue here—which, again, entailed not only a conviction and prison




                                         14
             Case: 16-16452     Date Filed: 09/28/2018   Page: 15 of 16


sentence but also a fine that was vacated on appeal and remanded for additional

factfinding—was sufficiently “final” to start Chamblee’s one-year clock.

      Happily, we needn’t decide today whether as a general matter—under the

logic of Patterson or otherwise—we can parse the custodial and non-custodial

aspects of a single, unitary state-court judgment for purposes of evaluating finality

under § 2244. The reason, as the majority correctly explains, is that in entertaining

Chamblee’s state post-conviction challenges on the merits, the Florida courts

themselves unquestionably treated the August 2010 judgment as final. In denying

Chamblee’s Rule 3.800(c) motion for reduction of sentence, for instance, the state

trial court—the same court before which the fine-related issue was (and still is?)

pending on remand—expressly stated—despite the remand—that the direct-appeal

process had “concluded on August 24, 2012,” when the First DCA issued its

mandate affirming Chamblee’s conviction and prison sentence and remanding the

fine. So too, the state trial court—again, the same one—later entertained, and

denied on the merits, Chamblee’s Rule 3.850 post-conviction motion, which it was

authorized to do under Florida law only if the underlying 2010 judgment was in

fact “final.” See, e.g., Fla. R. App. P. 3.850(b) (prescribing two-year time limit

from the date “the judgment and sentence become final”); Brigham v. State, 950
So. 2d 1274, 1275 (Fla. Dist. Ct. App. 2007) (observing that Rule 3.850 “require[s]

that the judgment and sentence be final before the motion is filed”).



                                          15
              Case: 16-16452     Date Filed: 09/28/2018    Page: 16 of 16


        The Florida courts’ treatment of the August 2010 judgment as final is

conclusive. It is hornbook law “state courts are the ultimate expositors of state

law,” Mullaney v. Wilbur, 421 U.S. 684, 691 (1975), and, more particularly here,

that “a state court’s interpretation of state law … binds a federal court sitting in

habeas corpus,” Bradshaw v. Richey, 546 U.S. 74, 76 (2005); see also, e.g.,

Herring v. Secretary, Department of Corrections, 397 F.3d 1338, 1355 (11th Cir.

2005) (“State courts are the final arbiters of state law, and federal habeas courts

should not second-guess them on such matters.”). In both word and deed, the

Florida courts have determined that Chamblee’s criminal judgment was “final” as

of August 24, 2012, when the DCA issued its mandate to enforce its direct-appeal

decision. For better or worse—rightly or wrongly—that determination binds us

here.




                                           16